FIELDPOINT PETROLEUM CORPORATION

RESTRICTED STOCK AGREEMENT

          This Restricted Stock Agreement

("Agreement") is made as of the 6th day of February, 2006, by and between
FieldPoint Petroleum Corporation, a Colorado corporation ("Company"), and Debra
Funderburg ("Director").



Recitals

          A.

The Director has been elected to the Board of Directors of the Company.



          B.

The Company has agreed to issue to Director shares of its common stock, subject
to the terms and conditions of this Agreement, in consideration for her service
as a Director.



Agreement

          Now, Therefore

, in consideration of the foregoing, the agreements set forth below, the parties
hereby agree with each other as follows:



          Now, Therefore, It Is Agreed

between the parties as follows:



          1.           Purchase and Sale of Stock.

Director hereby agrees to purchase from the Company, and the Company hereby
agrees to sell to Director, an aggregate of 10,000 shares of the Company's
Common Stock, par value $0.01 per share (the "Stock"), for a purchase price of
$0.01 per share (the "Purchase Price"), for an aggregate purchase price of
$100.00, payable in cash or check. The closing hereunder, including payment for
and delivery of the Stock shall occur at the offices of the Company immediately
following the execution of this Agreement, or at such other time and place as
the parties may mutually agree.



          2.           Repurchase Option.

                    (a)           

In the event Director ceases to be a director of the Company for any reason,
then the Company shall have an irrevocable option ("Repurchase Option"), for a
period of ninety (90) days after the date that Director ceases to be a director,
or such longer period as may be agreed to by the Company and Director, to
repurchase from Director, the Stock at the original price per share paid by
Director (the "Purchase Price"), up to but not exceeding the number of shares of
the Stock that have not vested in accordance with the provisions of Section 2(b)
below as of such termination date.



                    (b)         

The Stock shall vest and be released from the Repurchase Option as follows:
2,500 shares shall vest on the date that is six (6) months from the Effective
Date; an additional 2,500 shares shall vest on the date that is twelve (12)
months from the Effective Date; and, the final 5,000 shares shall vest on the
date that is twenty-four (24) months from the Effective Date, until all of the
Stock is released from the Repurchase Option; provided that in each case that
Director remains a director of the Company prior to the date of such release.



          3.          Exercise Of Repurchase Option.

The Repurchase Option shall be exercised by written notice signed by an officer
of the Company or by any assignee or assignees of the Company and delivered or
mailed as provided in Section 13(a). Such notice shall identify the number of
shares of the Stock to be purchased and shall notify Director of the time, place
and date for settlement of such purchase, which shall be scheduled by the
Company within the term of the Repurchase Option set forth in Section 2(a)
above. The Company shall be entitled to pay for any shares of the Stock
purchased pursuant to its Repurchase Option at the Company's option, if such
payment is required, in cash or by offset against any indebtedness owing to the
Company by Director, or by a combination of both. Upon delivery of such notice
and payment of the purchase price (if any) in any of the ways described above,
the Company shall become the legal and beneficial owner of the Stock being
repurchased and all rights and interest therein or related thereto, and the
Company shall have the right to transfer to its own name the Stock being
repurchased by the Company, without further action by Director.



          4.          Adjustments To Stock. If, from time to time, during the
term of the Repurchase Option there is any change affecting the Company's
outstanding common stock as a class that is effected without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, change in corporation
structure or other transaction not involving the receipt of consideration by the
Company), then any and all new, substituted or additional securities or other
property to which Director is entitled by reason of Director's ownership of the
Stock shall be immediately subject to the Repurchase Option and be included in
the word "Stock" for all purposes of the Repurchase Option with the same force
and effect as the shares of the Stock presently subject to the Repurchase
Option, but only to the extent the Stock is, at the time, covered by such
Repurchase Option. The Purchase Price shall be appropriately adjusted with
respect to any Stock subject to the Repurchase Option in connection with each
such event.

          5.          Termination Of Repurchase Option. Section 2

, Section 3 and Section 4 of this Agreement shall terminate upon the exercise in
full or expiration of the Repurchase Option, whichever occurs first.



          6.           Escrow Of Unvested Stock. As security for Director's
faithful performance of the terms of this Agreement and to insure the
availability for delivery of the Stock upon exercise of the Repurchase Option
herein provided for, Director agrees that Company may require Director, at the
closing hereunder, to deliver to and deposit with the Secretary of the Company
or the Secretary's designee ("Escrow Agent"), as Escrow Agent in this
transaction, three (3) stock assignments duly endorsed (with date and number of
shares blank) in the form attached hereto as Exhibit A, together with a
certificate or certificates evidencing all of the Stock subject to the
Repurchase Option; said documents would be held by the Escrow Agent and
delivered by said Escrow Agent pursuant to the Joint Escrow Instructions of the
Company and Director set forth in Exhibit B attached hereto and incorporated by
this reference, which instructions would also be delivered to the Escrow Agent
at the closing hereunder.

          7.           Rights Of Stockholder. Subject to the provisions of
Section 6, Section 8, Section 9 and Section 12 of this Agreement, Director shall
exercise all rights and privileges of a Stockholder of the Company with respect
to the Stock deposited in escrow. Director shall be deemed to be the holder for
purposes of receiving any dividends that may be paid with respect to such shares
of the Stock and for the purpose of exercising any voting rights relating to
such shares of Stock, even if some or all of such shares of the Stock have not
yet vested and been released from the Repurchase Option.

          8.           Limitations on Transfer.

After any of the Stock has been released from the Repurchase Option, Director
shall not assign, hypothecate, donate, encumber or otherwise dispose of any
interest in the Stock except in compliance with applicable securities laws. Any
attempted transfer in violation of this provision shall be void and of no legal
force.



          9.           Restrictive Legends. All certificates representing the
Stock shall have endorsed thereon legends in substantially the following forms
(in addition to any other legend which may be required by other agreements
between the parties hereto or the Company's Bylaws):

                    (a)           

"THE STOCK REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO A REPURCHASE RIGHT SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH
HOLDER'S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY. ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY STOCK SUBJECT
TO SUCH REPURCHASE RIGHT IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF
THE COMPANY."



                    (b)           "THE STOCK REPRESENTED BY THIS CERTIFICATE HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED. IT MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."

                    (c)           Any legend required by appropriate blue sky
officials.

          10.           Investment Representations. In connection with the
purchase of the Stock, Director represents to the Company the following:

                    (a)           Director is aware of the Company's business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Stock. Director is purchasing the Stock for investment for Director's own
account only and not with a view to, or for resale in connection with, any
"distribution" thereof within the meaning of the Securities Act of 1933, as
amended (the "Act").

                    (b)           Director understands that the Stock have not
been registered under the Act by reason of a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Director's
investment intent as expressed herein.

                    (c)           Director further acknowledges and understands
that the Stock must be held indefinitely unless the Stock is subsequently
registered under the Act or an exemption from such registration is available.
Director further acknowledges and understands that the Company and any successor
entities are under no obligation to register the Stock. Director understands
that any certificate evidencing the Stock will be imprinted with a legend which
prohibits the transfer of the Stock unless the Stock is registered or such
registration is not required in the opinion of counsel for the Company.

                    (d)           Director is familiar with the provisions of
Rules 144, under the Act, as in effect from time to time, which, in substance,
permit limited public resale of "restricted securities" acquired, directly or
indirectly, from the issuer thereof (or from an affiliate of such issuer), in a
non-public offering subject to the satisfaction of certain conditions. The Stock
may be resold by Director in certain limited circumstances subject to the
provisions of Rule 144, which requires, among other things: (i) the availability
of certain public information about the Company and (ii) the resale occurring
following the required holding period under Rule 144 after the Director has
purchased, and made full payment of (within the meaning of Rule 144), the
securities to be sold.

                    (e)           Director further understands that at the time
Director wishes to sell the Stock there may be no public market upon which to
make such a sale, and that, even if such a public market then exists, the
Company may not be satisfying the current public information requirements of
Rule 144, and that, in such event, Director would be precluded from selling the
Stock under Rule 144 even if the minimum holding period requirement had been
satisfied.

                    (f)           Director further warrants and represents that
Director has either (i) preexisting personal or business relationships, with the
Company or any of its officers, directors or controlling persons, or (ii) the
capacity to protect her own interests in connection with the purchase of the
Stock by virtue of the business or financial expertise of herself or of
professional advisors to Director who are unaffiliated with and who are not
compensated by the Company or any of its affiliates, directly or indirectly.

          11.           Section 83(b) Election. Director understands that
Section 83(a) of the Internal Revenue Code of 1986, as amended ("Code"), taxes
as ordinary income the difference between the amount paid for the Stock and the
fair market value of the Stock as of the date any restrictions on the Stock
lapse. In this context, "restriction" includes the right of the Company to buy
back the Stock pursuant to the Repurchase Option set forth in Section 2(a)
above. Director understands that the imposition of restrictions, such as the
Repurchase Option, after the Stock has been transferred to Director initially,
as is the case here, may or may not result in a taxable event as the
restrictions on the Stock lapse. To that end, Director may elect to be taxed, if
such tax arises, at the time the Stock is initially made subject to the
Repurchase Option, rather than when and as the Repurchase Option expires, by
filing a protective election under Section 83(b) (an "83(b) Election") of the
Code with the Internal Revenue Service within thirty (30) days from the date of
transfer. Even if the fair market value of the Stock at the time of the
execution of this Agreement equals the amount paid for the Stock, the
83(b) Election must be made to avoid income under Section 83(a) in the future,
assuming that taxes would be imposed in the future in a circumstance such as
this where the Stock was transferred previously. Director understands that
failure to file such an 83(b) Election in a timely manner may result in adverse
tax consequences for Director. Director further understands that an additional
copy of such 83(b) Election is required to be filed with his or her federal
income tax return for the calendar year in which the date of this Agreement
falls. Director acknowledges that the foregoing is only a summary of the
possible effect of United States federal income taxation with respect to the
imposition of restrictions on the Stock at this time, and does not purport to be
complete. Director further acknowledges that the Company has directed Director
to seek independent advice regarding the applicable provisions of the Code, the
income tax laws of any municipality, state or foreign country in which Director
may reside, and the tax consequences of Director's death. Director assumes all
responsibility for filing an 83(b) Election and paying all taxes resulting from
such election or the lapse of the restrictions on the Stock.

          12.           Refusal To Transfer. The Company shall not be required
(a) to transfer on its books any shares of Stock of the Company which shall have
been transferred in violation of any of the provisions set forth in this
Agreement or (b) to treat as owner of such shares or to accord the right to vote
as such owner or to pay dividends to any transferee to whom such shares shall
have been so transferred.

          13.           Miscellaneous.

                    (a)           Notices. Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery or sent by telegram or fax or upon deposit in the United
States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to the other party hereto at his address hereinafter shown
below its signature or at such other address as such party may designate by ten
(10) days' advance written notice to the other party hereto.

                     (b)           Successors and Assigns. This Agreement shall
inure to the benefit of the successors and assigns of the Company and, subject
to the restrictions on transfer herein set forth, be binding upon Director,
Director's representatives, heirs, and assigns; provided, however, that as a
condition to any such transfer or assignment the Company shall have received a
written agreement from the proposed transferee or assignee confirming that such
transferee or assignee shall be bound by all terms and conditions of this
Agreement.

                     (c)           Attorneys' Fees; Specific Performance. In the
event that any suit or action is instituted under or in relation to this
Agreement, including without limitation to enforce any provision in this
Agreement, the prevailing party in such dispute shall be entitled to recover
from the losing party all fees, costs and expenses of enforcing any right of
such prevailing party under or with respect to this Agreement, including without
limitation, such reasonable fees and expenses of attorneys and accountants,
which shall include, without limitation, all fees, costs and expenses of
appeals. It is the intention of the parties that the Company, upon exercise of
the Repurchase Option and payment for the Stock so purchased, pursuant to the
terms of this Agreement, shall be entitled to receive the Common Stock, in
specie, in order to have such Common Stock available for future issuance without
dilution of the holdings of other stockholders. Furthermore, it is expressly
agreed between the parties that money damages are inadequate to compensate the
Company for the Stock and that the Company shall, upon proper exercise of the
Repurchase Option, be entitled to specific enforcement of its rights to purchase
and receive said Stock.

                    d.           Governing Law; Venue.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado. The parties agree that any action brought by either party
to interpret or enforce any provision of this Agreement may be brought in, and
each party agrees to, and does hereby, submit to the jurisdiction and venue of,
the appropriate state or federal court for the district encompassing the
Company's principal place of business.



                    e.           Further Execution. The parties agree to take
all such further action(s) as may reasonably be necessary to carry out and
consummate this Agreement as soon as practicable, and to take whatever steps may
be necessary to obtain any governmental approval in connection with or otherwise
qualify the issuance of the securities that are the subject of this Agreement.

                    f.           Independent Counsel. Director acknowledges that
this Agreement has been prepared on behalf of the Company. Director has been
provided with an opportunity to consult with Director's own counsel with respect
to this Agreement.

                    g.           Entire Agreement; Amendment. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes and merges all prior agreements or understandings,
whether written or oral. This Agreement may not be amended, modified or revoked,
in whole or in part, except by an agreement in writing signed by each of the
parties hereto.

                    h.           Severability. Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provisions had never been contained herein.

                    i.           Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one instrument.

[Signature Page Follows]

          In Witness Whereof, the parties hereto have executed this Agreement as
of the day and year first above written.

 

FieldPoint Petroleum Corporation

 

By:  /s/ Ray D. Reaves

 

Ray D. Reaves, its President

 

Address:

1703 Edelweiss Drive

   

Cedar Park, Texas 78613

       

Director:

         

DEBRA FUNDERBURG

 

/s/ Debra Funderburg

 

Address:

 

Exhibit A - Stock Assignment Separate from Certificate

Exhibit B - Joint Escrow Instructions



EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

          For Value Received,

DEBRA FUNDERBURG hereby sells, assigns and transfers unto FieldPoint Petroleum
Corporation, a Colorado corporation ("Company"), pursuant to the Repurchase
Option under that certain Restricted Stock Agreement, dated February 6, 2006, by
and between the undersigned and the Company ("Agreement"), 10,000 shares of
Common Stock of the Company standing in the undersigned's name on the books of
the Company represented by Certificate No. ________ and does hereby irrevocably
constitute and appoint the Company's Secretary to transfer said stock on the
books of the Company with full power of substitution in the premises. This
Assignment may be used only in accordance with and subject to the terms and
conditions of the Agreement, in connection with the repurchase of shares of
Common Stock issued to the undersigned pursuant to the Agreement, and only to
the extent that such shares remain subject to the Company's Repurchase Option
under the Agreement.



Dated:                                      , 2006

 

__________________________________

 

Debra Funderburg (Signature)



EXHIBIT B

JOINT ESCROW INSTRUCTIONS

FieldPoint Petroleum Corporation

Ladies and Gentlemen:

          As Escrow Agent for both FieldPoint Petroleum Corporation, a Colorado
corporation ("Company") and Debra Funderburg ("Director"), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of that certain Restricted Stock Agreement dated as of February 6, 2006
("Agreement"), to which a copy of these Joint Escrow Instructions is attached as
Exhibit B, in accordance with the following instructions:

1.           In the event Company or an assignee shall elect to exercise the
Repurchase Option set forth in the Agreement, the Company or its assignee will
give to Director and you a written notice specifying the number of shares of
stock to be purchased, the purchase price, and the time for a closing thereunder
at the principal office of the Company. Director and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.

2.           At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company against the
simultaneous delivery to you of the purchase price (which may include suitable
acknowledgment of cancellation of indebtedness) for the number of shares of
stock being purchased pursuant to the exercise of the Repurchase Option.

3.          Director irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Agreement.
Director does hereby irrevocably constitute and appoint you as his
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and complete any transaction herein contemplated,
including but not limited to any appropriate filing with state or government
officials or bank officials. Subject to the provisions of this paragraph 3,
Director shall exercise all rights and privileges of a shareholder of the
Company while the stock is held by you.

4.           This escrow shall terminate upon the exercise in full or expiration
of the Repurchase Option, whichever occurs first.

5.           If at the time of termination of this escrow you should have in
your possession any documents, securities, or other property belonging to
Director, you shall deliver all of the same to Director and shall be discharged
of all further obligations hereunder; provided, however, that if at the time of
termination of this escrow you are advised by the Company that any property
subject to this escrow is the subject of a pledge or other security agreement,
you shall deliver all such property to the pledgeholder or other person
designated by the Company.

6.           Except as otherwise provided in these Joint Escrow Instructions,
your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7.           You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Director while acting in good faith and
in the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

8.           You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case you obey or comply with any such order, judgment or decree of any
court, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.

9.           You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

10.           You shall not be liable for the loss of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

11.           Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be Secretary of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint any officer or assistant officer of the Company as successor Escrow
Agent, and Director hereby confirms the appointment of such successor as her
attorney-in-fact and agent to the full extent of your appointment.

12.           If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

13.           It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

14.           Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, including
delivery by express courier, or five (5) days after deposit in the United States
Post Office, by registered or certified mail with postage and fees prepaid,
addressed to each of the other parties entitled to such notice at the following
addresses, or at such other addresses as a party may designate by ten days'
advance written notice to each of the other parties hereto.

Company:

FieldPoint Petroleum Corporation

   

1703 Edelweiss Drive

   

Cedar Park, Texas 78613

             

Director:

DEBRA FUNDERBURG

   

__________________

   

__________________

       

Escrow Agent:

____________________

   

____________________

   

____________________

15.           By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Agreement.

16.           You shall be entitled to employ such legal counsel and other
experts as you may deem necessary properly to advise you in connection with your
obligations hereunder. You may rely upon the advice of such counsel, and you may
pay such counsel reasonable compensation therefor. The Company shall be
responsible for all fees generated by such legal counsel in connection with your
obligations hereunder.

17.           This instrument shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. It is
understood and agreed that references to "you" and "your" herein refer to the
original Escrow Agent.

18.           This Agreement shall be governed by and interpreted and determined
in accordance with the laws of the State of Colorado as such laws are applied by
Colorado courts to contracts made and to be performed entirely in Colorado by
residents of that state.

[Signature Page Follows]

Very truly yours,

 

FieldPoint Petroleum Corporation

 

  /s/ Ray Reaves                  

 

Ray D. Reaves, President

     

Director:

     

DEBRA FUNDERBURG

 

/s/ Debra Funderburg

Escrow Agent:

__________________________________
[Name]